Order entered September 27, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00542-CV

                              QADREE CAMPBELL, Appellant

                                               V.

       ANGELA MARIE PECINA A/K/A ANGELA HOWELL, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01649-2018

                                           ORDER
       Before the Court is the September 25, 2019 second request of Denise Condran, Official

Court Reporter for County Court at Law No. 4, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to October 25, 2019. We caution Ms.

Condran that further extension requests will be disfavored.


                                                      /s/     ERIN A. NOWELL
                                                              JUSTICE